Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended Nine Months Ended 9/30/2009 9/30/2008 % Chg 9/30/2009 9/30/2008 % Chg Operating Revenues Wireless service $ 12,372 $ 11,227 10.2 % $ 35,978 $ 32,726 9.9 % Voice 7,940 9,313 -14.7 % 24,702 28,525 -13.4 % Data 6,424 6,144 4.6 % 18,981 18,170 4.5 % Directory 1,162 1,333 -12.8 % 3,622 4,114 -12.0 % Other 2,957 3,325 -11.1 % 8,877 9,417 -5.7 % Total Operating Revenues 30,855 31,342 -1.6 % 92,160 92,952 -0.9 % Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) 12,885 13,022 -1.1 % 37,605 36,914 1.9 % Selling, general and administrative 7,672 7,724 -0.7 % 23,225 23,034 0.8 % Depreciation and amortization 4,910 4,978 -1.4 % 14,699 14,839 -0.9 % Total Operating Expenses 25,467 25,724 -1.0 % 75,529 74,787 1.0 % Operating Income 5,388 5,618 -4.1 % 16,631 18,165 -8.4 % Interest Expense 853 858 -0.6 % 2,581 2,577 0.2 % Equity in Net Income of Affiliates 181 257 -29.6 % 549 712 -22.9 % Other Income (Expense) - Net 27 (23 ) - 43 97 -55.7 % Income Before Income Taxes 4,743 4,994 -5.0 % 14,642 16,397 -10.7 % Income Taxes 1,468 1,705 -13.9 % 4,890 5,746 -14.9 % Net Income 3,275 3,289 -0.4 % 9,752 10,651 -8.4 % Less: Net Income Attributable to Noncontrolling Interest (83 ) (59 ) -40.7 % (236 ) (188 ) -25.5 % Net Income Attributable to AT&T $ 3,192 $ 3,230 -1.2 % $ 9,516 $ 10,463 -9.1 % Basic Earnings Per Share Attributable to AT&T $ 0.54 $ 0.55 -1.8 % $ 1.61 $ 1.76 -8.5 % Weighted Average Common Shares Outstanding (000,000) 5,901 5,893 0.1 % 5,899 5,938 -0.7 % Diluted Earnings Per Share Attributable to AT&T $ 0.54 $ 0.55 -1.8 % $ 1.61 $ 1.75 -8.0 % Weighted Average Common Shares Outstanding with Dilution (000,000) 5,922 5,921 0.0 % 5,922 5,971 -0.8 % Financial Data AT&T Inc. Statements of Segment Income Dollars in millions Unaudited Three Months Ended Nine Months Ended Wireless 9/30/2009 9/30/2008 % Chg 9/30/2009 9/30/2008 % Chg Segment Operating Revenues Service $ 12,399 $ 11,273 10.0 % $ 36,050 $ 32,869 9.7 % Equipment 1,255 1,345 -6.7 % 3,709 3,607 2.8 % Total Segment Operating Revenues 13,654 12,618 8.2 % 39,759 36,476 9.0 % Segment Operating Expenses Operations and support 8,877 8,838 0.4 % 25,620 23,750 7.9 % Depreciation and amortization 1,418 1,401 1.2 % 4,288 4,327 -0.9 % Total Segment Operating Expenses 10,295 10,239 0.5 % 29,908 28,077 6.5 % Segment Operating Income 3,359 2,379 41.2 % 9,851 8,399 17.3 % Equity in Net Income of Affiliates - 5 - Segment Income $ 3,359 $ 2,379 41.2 % $ 9,851 $ 8,404 17.2 % Segment Operating Income Margin 24.6 % 18.9 % 24.8 % 23.0 % Wireline Segment Operating Revenues Voice $ 8,132 $ 9,515 -14.5 % $ 25,289 $ 29,191 -13.4 % Data 6,747 6,401 5.4 % 19,900 18,893 5.3 % Other 1,425 1,634 -12.8 % 4,319 4,698 -8.1 % Total Segment Operating Revenues 16,304 17,550 -7.1 % 49,508 52,782 -6.2 % Segment Operating Expenses Operations and support 11,097 11,456 -3.1 % 33,659 34,141 -1.4 % Depreciation and amortization 3,289 3,352 -1.9 % 9,787 9,814 -0.3 % Total Segment Operating Expenses 14,386 14,808 -2.8 % 43,446 43,955 -1.2 % Segment Operating Income 1,918 2,742 -30.1 % 6,062 8,827 -31.3 % Equity in Net Income of Affiliates 9 9 0.0 % 17 18 -5.6 % Segment Income $ 1,927 $ 2,751 -30.0 % $ 6,079 $ 8,845 -31.3 % Segment Operating Income Margin 11.8 % 15.6 % 12.2 % 16.7 % Advertising Solutions Segment Operating Revenues $ 1,180 $ 1,350 -12.6 % $ 3,680 $ 4,174 -11.8 % Segment Operating Expenses Operations and support 721 735 -1.9 % 2,221 2,293 -3.1 % Depreciation and amortization 158 194 -18.6 % 500 609 -17.9 % Total Segment Operating Expenses 879 929 -5.4 % 2,721 2,902 -6.2 % Segment Income $ 301 $ 421 -28.5 % $ 959 $ 1,272 -24.6 % Segment Income Margin 25.5 % 31.2 % 26.1 % 30.5 % Other Segment Operating Revenues $ 427 $ 501 -14.8 % $ 1,288 $ 1,557 -17.3 % Segment Operating Expenses 616 425 44.9 % 1,528 1,890 -19.2 % Segment Operating Income (Loss) (189 ) 76 - (240 ) (333 ) 27.9 % Equity in Net Income of Affiliates 172 248 -30.6 % 531 689 -22.9 % Segment Income(Loss) $ (17 ) $ 324 - $ 291 $ 356 -18.3 % Financial Data AT&T Inc. Consolidated Balance Sheets Dollars in millions except per share amounts 9/30/09 12/31/08 Unaudited Assets Current Assets Cash and cash equivalents $ 6,167 $ 1,792 Accounts receivable - net of allowances for uncollectibles of $1,345 and $1,270 14,796 16,047 Prepaid expenses 1,791 1,538 Deferred income taxes 991 1,014 Other current assets 2,176 2,165 Total current assets 25,921 22,556 Property, Plant and Equipment - Net 98,321 99,088 Goodwill 71,727 71,829 Licenses 47,946 47,306 Customer Lists and Relationships - Net 7,814 10,582 Other Intangible Assets - Net 5,656 5,824 Investments in Equity Affiliates 2,813 2,332 Other Assets 6,370 5,728 Total Assets $ 266,568 $ 265,245 Liabilities and Stockholders' Equity Current Liabilities Debt maturing within one year $ 6,755 $ 14,119 Accounts payable and accrued liabilities 18,093 20,032 Advanced billing and customer deposits 4,036 3,849 Accrued taxes 1,965 1,874 Dividends payable 2,419 2,416 Total current liabilities 33,268 42,290 Long-Term Debt 65,909 60,872 Deferred Credits and Other Noncurrent Liabilities Deferred income taxes 22,279 19,196 Postemployment benefit obligation 31,750 31,930 Other noncurrent liabilities 13,361 14,207 Total deferred credits and other noncurrent liabilities 67,390 65,333 Stockholders' Equity Common shares issued ($1 par value) 6,495 6,495 Capital in excess of par value 91,678 91,728 Retained earnings 38,841 36,591 Treasury shares (at cost) (21,280 ) (21,410 ) Accumulated other comprehensive income (loss) (16,161 ) (17,057 ) Noncontrolling Interest 428 403 Total stockholders' equity 100,001 96,750 Total Liabilities and Stockholders' Equity $ 266,568 $ 265,245 Financial Data AT&T Inc. Consolidated Statements of Cash Flows Dollars in millions, increase (decrease) in cash and cash equivalents Unaudited Nine Months Ended 9/30/09 9/30/08 Operating Activities Net income $ 9,752 $ 10,651 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 14,699 14,839 Provision for uncollectible accounts 1,384 1,297 Deferred income tax expense 2,574 4,063 Net (gain) loss from impairment on sale of investments 89 (2 ) Changes in operating assets and liabilities: Accounts receivable (133 ) (1,597 ) Other current assets (288 ) 616 Accounts payable and accrued liabilities (361 ) (5,958 ) Stock-based compensation tax benefit - (15 ) Other - net (2,235 ) (1,121 ) Total adjustments 15,729 12,122 Net Cash Provided by Operating Activities 25,481 22,773 Investing Activities Construction and capital expenditures Capital expenditures (11,067 ) (14,388 ) Interest during construction (553 ) (455 ) Acquisitions, net of cash acquired (184 ) (10,086 ) Dispositions 205 1,444 Investments in securities, net of sales (14 ) (103 ) Sale of other Investments - 436 Other 44 33 Net Cash Used in Investing Activities (11,569 ) (23,119 ) Financing Activities Net change in short-term borrowings with original maturities of three months or less (3,918 ) 5,188 Issuance of long-term debt 8,161 10,924 Repayment of long-term debt (6,170 ) (3,143 ) Purchase of treasury shares - (6,077 ) Issuance of treasury shares 8 317 Dividends paid (7,252 ) (7,150 ) Stock-based compensation tax benefit - 15 Other (366 ) (104 ) Net Cash Used in Financing Activities (9,537 ) (30 ) Net increase (decrease) in cash and cash equivalents 4,375 (376 ) Cash and cash equivalents beginning of year 1,792 1,970 Cash and Cash Equivalents End of Period $ 6,167 $ 1,594 Financial Data AT&T Inc. Supplementary Operating and Financial Data Dollars in millions except per share amounts Unaudited Three Months Ended Nine Months Ended 9/30/2009 9/30/2008 % Chg 9/30/2009 9/30/2008 % Chg Wireless Wireless Customers (000) 81,596 74,871 9.0 % Net Customer Additions (000) 2,026 1,976 2.5 % 4,617 4,604 0.3 % M&A Activity, Partitioned Customers and Other Adjs. (000) (30 ) 13 (30 ) 215 Postpaid Customers (000) 63,434 58,735 8.0 % Net Postpaid Customer Additions (000) 1,385 1,693 -18.2 % 3,413 3,292 3.7 % Postpaid Churn 1.17 % 1.22 % -5 BP 1.15 % 1.19 % -4 BP Licensed POPs (000,000) 306 304 0.7 % In-Region Wireline 1 Total Consumer Revenue Connections (000) Retail Consumer Voice Connections 2 25,205 28,329 -11.0 % Retail Consumer Additional Voice Connections 2 2,893 3,526 -18.0 % Consumer Wired Broadband Connections 3 13,550 12,729 6.4 % Video Connections: 4 Satellite Connections 2,195 2,182 0.6 % U-verse Video Connections 1,816 781 Total Consumer Revenue Connections (000) 45,659 47,547 -4.0 % Net Consumer Revenue Connection Changes (000) (630 ) (869 ) 27.5 % (1,384 ) (1,891 ) 26.8 % Broadband and Video Total Broadband Connections (000) 5 17,083 15,965 7.0 % Net Broadband Connection Changes (000) 5 138 334 -58.7 % 818 1,163 -29.7 % Total Video Connections (000) 4 4,012 2,963 35.4 % Net Video Connection Changes (000) 4 225 179 25.7 % 777 616 26.1 % AT&T Inc. Construction and capital expenditures Capital expenditures $ 4,031 $ 5,068 -20.5 % $ 11,067 $ 14,388 -23.1 % Interest during construction $ 185 $ 198 -6.6 % $ 553 $ 455 21.5 % Dividends Declared per Share $ 0.4100 $ 0.4000 2.5 % $ 1.2300 $ 1.2000 2.5 % End of Period Common Shares Outstanding (000,000) 5,901 5,893 0.1 % Debt Ratio 6,7 42.1 % 40.5 % 160 BP Total Employees 284,970 303,530 -6.1 % 1 In-region wireline represents access lines served by AT&T's incumbent local exchange companies. 2 Includes consumer U-verse Voice over IP connections. 3 Consumer WiredBroadband Connections include DSL lines, U-verse High Speed Internet access and satellite broadband. 4 Video connections include sales under agency agreements with EchoStar and DirecTV customers and U-verse connections. 5 Total broadband connections include DSL lines, U-verse High Speed Internet access, satellite broadband and 3G LaptopConnect cards. 6 Total long-term debt plus debt maturing within one year divided by total debt plus total stockholders' equity. 7 Prior year amounts restated to conform to current period reporting methodology. Note: For the end of 3Q09, total switched access lines were50,833, retail business switched access lines totaled 20,534, and wholesale and coin switched access lines totaled Financial Data AT&T Inc. Non-GAAP Financial Reconciliations Free Cash Flow AT&T Inc. Dollars in Millions Unaudited September 30, 2009 Three Months Ended Nine Months Ended Net cash provided by operating activities $ 9,679 $25,481 Less: Construction and capital expenditures (4,216) (11,620) Free Cash Flow $ 5,463 $13,861 Free cash flow is defined as cash from operations minus capital expenditures. We believe these metrics provide useful information to our investors because management regularly reviews free cash flow as an important indicator of how much cash is generated by normal business operations, including capital expenditures, and makes decisions based on it. Management also views free cash flow as a measure of cash available to pay debt and return cash to shareowners. Financial Data AT&T Inc. Non-GAAP Wireless Reconciliation Wireless Segment OIBDA AT&T Inc. Dollars in Millions Unaudited Three Months Ended 9/30/2008 12/31/2008 3/31/2009 6/30/2009 9/30/2009 Service Revenues $ 11,273 $ 11,541 $ 11,668 $ 11,983 $ 12,399 Equipment Revenues 1,345 1,318 1,192 1,262 1,255 Total Operating Revenues 12,618 12,859 12,860 13,245 13,654 Operating Expenses Operations and support 8,838 8,731 8,085 8,658 8,877 Depreciation and amortization 1,401 1,443 1,434 1,436 1,418 Total Operating Expenses 10,239 10,174 9,519 10,094 10,295 Operating Income 2,379 2,685 3,341 3,151 3,359 Plus: Depreciation and amortization 1,401 1,443 1,434 1,436 1,418 OIBDA 3,780 4,128 4,775 4,587 4,777 OIBDA as a % of Service Revenue 33.5 % 35.8 % 40.9 % 38.3 % 38.5 % OIBDA is defined as operating income (loss) before depreciation and amortization. OIBDA differs from segment operating income (loss), as calculated in accordance with generally accepted accounting principles (GAAP), in that it excludes depreciation and amortization. OIBDA does not give effect to cash used for debt service requirements and thus does not reflect available funds for distributions, reinvestment or other discretionary uses. OIBDA is not presented as an alternative measure of operating results or cash flows from operations, as determined in accordance with GAAP. Our calculation of OIBDA, as presented, may differ from similarly titled measures reported by other companies.
